DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on 2 November 2020 has been entered. Claims 4-8,10-12,14,16 and 18 have been previously withdrawn. Claim 1 is amended. Claims 3, 13, 17 and 20 have been canceled. Claims 1, 2, 4-8, 10-12, 14, 16 and 18 are pending. 
2 November 2020, with respect to the rejection(s) of Claims 1 and 2 under 35 U.S.C. § 102(a)(1) over WO 2016-063604 to Hiratani et al.; claim 3 under 35 U.S.C. § 103 over Hiratani; and rejects claim 20 under 35 U.S.C. § 103 over Hiratani in view of U.S. Patent No. 7,448,846 to Ruthemeyer et al. have been fully considered but they are not persuasive. 

Regarding Applicant’s Arguments directed to amended Claim 1, equivalent to previous Claim 20
The Applicant has contended that Hiratani in view of Ruthemeyer does not teach the inner surface of the stator heat shield is configured to modify its shape from a first condition (cold starting condition) to a second condition (hot running condition) since in the Ruthemeyer publication, only the annulus (indicated by the Office Action with the reference number 120) is configured to modify its shape from a first condition (cold starting condition) to a second condition. 
The Examiner does not agree. Figs. 5A and 5B of Ruthemeyer clearly depict the inner surface of the stator heat shield (134) modifying its shape from a first cold condition (Fig. 5A) to a second hot condition (Fig. 5B). Furthermore, this is explicitly described in Ruthemeyer col. 4, ln. 23-37, which states "At operating temperatures... the forward overhang 134 will be hotter and expand more than the forward hook 120, causing the gap "G3" to close together and a gap "G4" to open at the interface 144 (see FIG. 5B)." Therefore, Hiratani in view of Ruthemeyer does teach the inner surface of the stator heat shield is configured to modify its shape from a first condition (cold starting condition) to a second condition (hot running condition).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being obvious over modified Hiratani et al. (hereafter Hiratani – WO 2016063604) with reference made to the attached Espacenet machine translation in view of Ruthemeyer et al. (hereafter Ruthemeyer – US 7448846).
Claim 1 recites a “gas turbine unit.” Hiratani teaches such a gas turbine unit, as will be shown.
Regarding Claim 1, Hiratani teaches (Figs. 1, 2) gas turbine unit having a central axis (O) parallel to a main gas flow, the gas turbine unit comprising: 
a blade having a tip (11), a leading edge (12) and a trailing edge (13); and 

wherein the inner surface of the stator heat shield and the blade tip define a variable clearance (20) depending on a thermal condition (see paragraph 27); and wherein: 
wherein the blade tip includes the leading edge and the trailing edge, configured such that: 
when in the cold starting condition (depicted by 10 and 11 when the blade is stopped), along the axial direction, the leading edge of the blade tip is arranged at a radial distance from the axis (O) that is greater than the radial distance from trailing edge of the blade tip to the axis (see paragraph 27-28 and Fig. 2): and 
when in the hot running condition (depicted by 10’ and 11’ when the blade is operating), along the axial direction, the trailing edge of the blade tip and the leading edge of the blade tip are arranged at a same radial distance from the axis (see paragraph 27-28 and Fig. 2);
when in the cold starting condition, along the axial direction a straight line (see paragraph 29 and Fig. 2) connecting the leading edge of the blade tip to the trailing edge of the blade tip defines with the axis an angle (θ1); and
an annulus (21) having a curved inner surface along a circumferential direction.

However, Hiratani does not teach the angle is between 1° and 2° or the inner surface of the stator heat shield is configured to have a curved shape along the circumferential direction equal to the annulus when in a hot running condition, starting 

At the time the invention was filed, it would have been common practice, which normally require only ordinary skill in the art and hence is considered a routine expedient, which is mere Optimization Within Prior Art Conditions or Through Routine Experimentation unless a new and unexpected result is produced. See MPEP 2144.05. 
Therefore, it would have been a matter of obviousness rationale to have optimized through routine experimentation the blade tip inclination angle of Hiratani in order to achieve the same desired result of improving blade tip sealing, to obtain the invention as specified in claim 1.

Ruthemeyer teaches (Figs. 4-5B) a gas turbine comprising an annulus (120) having a curved inner surface along a circumferential direction, wherein the inner surface of the stator heat shield (134) is configured to have a curved shape along the circumferential direction equal to the annulus when in a hot running condition (see Fig. 5B), starting from a curved shape along the circumferential direction non-equal to the annulus when in a cold starting condition (see Fig. 5A and col. 4, ln. 23-50).
Ruthemeyer further teaches that such dimensional corrections at hot and cold conditions results in “reducing or eliminating bending stress and cooling flow leakage while holding the shroud segment 112 in position… [and] reduces or eliminates the thermally induced stress on the assembly” (col. 4, ln. 51-62).


Regarding Claim 2, modified Hiratani teaches (Hiratani Figs. 1, 2) gas turbine unit as claimed in claim 1, wherein the tip is a surface generated by a plurality of straight lines parallel to axis (see paragraph 27-28 and Fig. 2; the tip of Hiratani is generated by a plurality of straight parallel to the axis in the same way as Applicant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745